Citation Nr: 1233562	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-04 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a separate compensable disability rating for service-connected diabetic nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






REMAND

The Veteran served on active duty from March 1966 to March 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran is service connected for diabetes mellitus, type II, with left upper extremity neuropathy and mild nephropathy, currently evaluated as 20 percent disabling.  The Veteran seeks entitlement to a separate compensable disability rating for nephropathy.

Nephropathy may be rated under 38 C.F.R. § 4.115 pertaining to renal dysfunction.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  38 C.F.R. § 4.115, Diagnostic Code 7101.

The Veteran was most recently afforded a VA examination as to his diabetic nephropathy in March 2008.  The March 2008 VA examiner noted that the Veteran's records demonstrated some evidence of renal insufficiency "as per an elevated microalbumin urine that was obtained October 14, 2005.  According to his records, [the Veteran] was prescribed an ACE inhibitor, Lisinopril, in 2006 as a preventative measure."  The examiner stated that the Veteran denies any symptoms of renal disease such as pedal edema and does not endorse symptoms of lethargy, weakness, anorexia, or weight loss.  Contemporaneous diagnostic studies showed an elevated microalbumin urine of 570.4, with normal BUN and creatine levels.

Following the March 2008 VA examination, the Veteran and his representative have repeatedly asserted that the Veteran's nephropathy has worsened.  See, e.g., Veteran's statement dated August 2008; the VA Form 646 dated March 2009; and the Informal Hearing Presentation dated September 2012.  The Veteran has submitted select VA treatment records in support of these contentions of worsening symptomatology; in particular, the Board notes that VA treatment records dated in April 2008 show that the Veteran had edema in his lower extremities.

Accordingly, in consideration of the medical evidence suggesting worsening diabetic nephropathy and the Veteran's contentions that the current state of his service-connected nephropathy is not adequately reflected by the record, the Board finds that a remand is necessary to afford the Veteran a new VA examination that addresses the current severity of his nephropathy.  See VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received through the VA Pittsburgh Healthcare System, or any other VA healthcare system or facility since January 2009.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination in order to determine the current severity of his diagnosed nephropathy.  The examiner should describe the extent of the Veteran's present disability.  Included in his report should be findings as to the frequency and persistence of any albuminuria; BUN and creatine levels; extent of decrease of function of the kidneys or related organ systems (especially cardiovascular); and symptoms of hypertension.  The examiner should also note any lethargy, weakness, anorexia, weight loss, or a limitation of exertion.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Following completion of the foregoing, review the claims file and ensure that all of the requested development has been completed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  Thereafter, readjudicate the issue of entitlement to a separate compensable disability rating for service-connected diabetic nephropathy.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

